Daniels, J.
This action is upon anote for $2,000 made by the defendant, and indorsed by him. It is shown by the plaintiff’s affidavit, on which the order for the examination of the plaintiff has been made, to be one of the notes delivered by the defendant to A D. Jones to be delivered by him to Charles T. Russell, and diverted and misappropriated by Jones; and the order for the plaintiff’s examination is in the same form as that made in the other action by him against the defendant. ■ Ante, 490. The necessity for this examination to obtain information to frame the answer has'been shown the same as it was in the other action by the plaintiff against the defendant; and, for the reasons stated in that action, the order from which this appeal has been brought should he reversed, and the motion denied, without costs, with the disbursements on the appeal to the defendant. All concur.